department of the treasury internal_revenue_service washington d c u ife y97b -00 date ur contact person id number telephone number opel eo th _ employer_identification_number legend m z i s v o a o a dear sir or madam this is in reply to the letter submitted on behalf of m regarding the proposed consolidation of certain retiree life medical and dental benefits which are currently funded by m through two welfare_benefit trusts m acquired n several years ago since its acquisition m has modified its business plan and divested many of its holdings ultimately m expects to concentrate its efforts in one line_of_business as a result of its consolidation plans m has proposed to adjust its benefit program prior to the acquisition of n the employees and retirees of both m and n had their own currently two welfare_benefit trusts are used by m to provide for the separate benefit plans payment of certain benefits the two welfare_benefit trusts o and p have been recognized as exempt from federal_income_tax under sec_5ol c of the internal_revenue_code bok re as currently operated o provides funds for the payment of life_insurance benefits for the it also funds benefits provided under a long-term disability plan for all of n's retirees of n employees it has been represented that the assets of the respective plans are accounted for separately n also has entered into a separate insurance_contract relating to the retiree life_insurance_benefit m provides retiree dental benefits for m's employees m also provides retiree life_insurance and medical benefits under a separate plan none of these benefits have been prefunded rather all three benefits have been paid out of m's general assets p provides funding for medical benefits for n's retirees m has proposed to modify the benefits structure currently funded through o and p which is to be renamed q various benefits within the overall structure will be rearranged between the two funds after the consolidation q will provide only post-retirement benefits under the amended program the amount of benefits paid may vary however any such variances are based on employee classifications and have not been established in a discriminatory manner furthermore assets will be separately accounted for your legal_representative has presented in the date letter that despite the broad language in o and p's trust instruments concerning the ability of the trusts to fund benefits for both active and retired employees no contributions made to fund post-retirement benefits were used to pay benefits for active employees it also represents that retiree funds shall continue to be separately accounted for from funds for active employees and no contributions to fund post- retirement benefits will be used to pay benefits for active employees as emphasized in the letter of date assets set_aside to provide retiree medical benefits would be used only to provide retiree medical benefits reflect these representations will be made on receipt of a favorable ruling from the service in addition appropriate changes to the underlying trust documents to the following rulings have been requested m will not be subject_to the percent excise_tax imposed by code sec_4976 as a result of the consolidation of the benefits program q will continue to be tax-exempt under sec_501 of the code after the consolidation o will continue to be tax-exempt under sec_50i c of the code after the consolidation sec_50l c of the code provides for the exemption from federal_income_tax of voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual section 50i c -i of the income_tax regulations provides that for an organization to be described in sec_50 c it must be an employees’ association membership in the association must be voluntary the organization must provide for the payment of life sick accident or other_benefits to its members and there can be no inurement other than by payment of permitted benefits to the benefit of any private_shareholder_or_individual section 50l c -3 f of the regulations provides that the term other_benefits does not include any benefit that is similar to a pension or annuity payable at the time of mandatory or voluntary retirement for the purposes of sec_50l c a benefit will be considered similar to that provided under a pension annuity stock bonus or profit sharing-plan if compensation that becomes payable by reason of the passage of time rather than as the result of an unanticipated event it provides for deferred section 50i c -4 a of the regulations provides that no part of the net_earnings of an employees' association may inure to the benefit of any private_shareholder_or_individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to all the facts and circumstances sec_1_501_c_9_-4 d of the regulations provides that it will not constitute prohibited inurement if on termination of a plan established by an employer and funded through an association described in sec_50l c any assets remaining in the association after the satisfaction of all liabilities to existing beneficiaries of the plan are applied to provide either directly or through the purchase of insurance life sick accident or other_benefits within the meaning of section 50i c -3 pursuant to criteria that do not provide for disproportionate benefits to officers shareholders or highly compensated employees of the employer similarly a distribution to members upon the ‘ssolution of the association will not constitute prohibited inurement if the amount distributed to members are determined pursuant to the terms of a collective bargaining agreement or on the basis of objective and reasonable standards which do not result in either unequal payment to similarly situated members or in disproportionate payments to officers shareholders or highly compensated employees of any empioyer contributing to or other unding the employees’ association except as otherwise provided in the first sentence of this paragraph if the association's corporate charter articles of association trust instrument or other written instrument by which the association was created as amended from time to time provides that on dissolution its assets will be distributed to its member's contributing employers or if in the absence of such provision the law of the state in which the association was created provides for such distribution to the contributing employers the association is not described in sec_50l c sec_4976 of the code imposes an excise_tax on an employer equal to percent of any disqualified_benefit provided by an employer-maintained welfare_benefit_fund sec_4976 of the code defines disqualified_benefit to include any portion of a welfare_benefit_fund reverting to the benefit of the employer the submitted information establishes that m proposes to merge several welfare_benefit plans which provide benefits to both retired and active employees it has been represented that both before and after the consolidation retiree funds were and shall continue to be separately accounted for from funds for active employees and no contributions to fund post-retirement benefits were or shall be used to pay benefits for active employees as represented in the letter of date it is not intended that postretirement life reserves will be used to pay postretirement medical benefits or vice versa and the governing trust documents will be amended to reflect these representations furthermore all benefits funded through o and q shall be qualifying sec_501 benefits under the terms of q m will be prohibited from receiving a reversion of assets q will contain provisions requiring the trustee to separately account for postretirement life reserves and postretirement medical reserves the funds attributable to amounts transferred from o with respect to postretirement life reserves will be used exclusively for the payment of postretirement life benefits the funds attributable to postretirement medical reserves previously held in p will be used exclusively for the payment of postretirement medical benefits these provision are effective to preserve the integrity of the postretirement life and postretirement medcial reserves in q after the transfer of assets from o to p to be renamed q accordingly the transfer of assets from o will not create a reversion to m therefore based on the information submitted and various representations which have been made pertaining to benefits provided and separate_accounting for funds we have concluded that m will not be subject_to the percent excise_tax imposed by code sec_4976 as a tesult of the consolidation of this welfare benefits program q will continue to be tax-exempt under sec_501 of the code after the consolidation o will continue to be tax-exempt under sec_50i c of the code after the consolidation this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent we are informing the ohio te_ge customer service office of this ruling because this letter could help resolve any question about the trust’s exempt status a copy of it should kept in your permanent records if there are any question about this ruling please contact the person whose name and telephone number are shown in the heading of this letter concerning reporting requirements please contact the ohio te_ge customer service office for other matters including questions sincerely yours cignad gexiend a care garland a carter manager exempt_organizations technical group
